 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   JOEY ERWIN,                                         Case No. 1:18-cv-00050-LJO-SAB (PC)

 9                  Plaintiff,                           ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR APPOINTMENT OF COUNSEL
10           v.
                                                         (ECF No. 27)
11   PAM AHLIN, et al.,

12                  Defendants.

13

14          Plaintiff Joey Erwin, a civil detainee, is appearing pro se and in forma pauperis in this

15 civil rights action pursuant to 42 U.S.C. § 1983. On December 21, 2018, Plaintiff filed a motion

16 for appointment of counsel. (ECF No. 27.)

17          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

18 Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to

19 represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court
20 for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

21 circumstances the court may request the voluntary assistance of counsel pursuant to section

22 1915(e)(1). Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009); Rand, 113 F.3d at 1525.

23          Without a reasonable method of securing and compensating counsel, the court will seek

24 volunteer counsel only in the most serious and exceptional cases. In determining whether

25 exceptional circumstances exist, the district court considers “whether there is a ‘likelihood of

26 success on the merits’ and whether ‘the prisoner is unable to articulate his claims in light of the
27 complexity of the legal issues involved.’ ” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

28 1986); Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (citations omitted); Palmer,


                                                     1
 1 560 F.3d at 970. “Neither of these factors is dispositive and both must be viewed together before

 2 reaching a decision on request of counsel.” Wilborn, 789 F.2d at 1331.

 3          Plaintiff seeks appointment of counsel arguing that he is untrained in the law and is

 4 limited in his ability to obtain and access records and witnesses. However, circumstances

 5 common to most prisoners, such as lack of legal education and limited law library access, do not

 6 establish exceptional circumstances that would warrant a request for voluntary assistance of

 7 counsel. Plaintiff’s confinement, lack of legal education, and difficulties obtaining witnesses and

 8 evidence are common to all prisoners and do not demonstrate exceptional circumstances to

 9 justify appointment of counsel.

10          While Plaintiff contends that Defendants’ responses to interrogatories are inadequate, that

11 is not a reason for the Court to appoint counsel. Plaintiff may file a motion to compel to address

12 any inadequate responses to discovery.

13          Based on review of the documents filed in this action and Plaintiff’s motion for

14 appointment of counsel, the Court finds that Plaintiff can adequately articulate his claims and

15 respond to the Court’s orders.

16          Plaintiff argues that he needs appointment of counsel due to the complexity of the issues

17 raised in this action, but Plaintiff’s claims in this action are not complex nor do they involve

18 novel legal issues.

19          Finally, at this stage in the proceedings, the Court cannot find that it is likely that Plaintiff

20 will prevail on his claims. The Court does not find that the required exceptional circumstances

21 exist to appoint counsel in this action.

22          Accordingly, Plaintiff’s motion for appointment of counsel is HEREBY DENIED

23 without prejudice.

24
     IT IS SO ORDERED.
25

26 Dated:      December 26, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       2
